Citation Nr: 9922209	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-12 471A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion




FINDINGS OF FACT

1.	The appellant served on active duty from September 1965 
to June 1968.  

2.	By a January 1984 decision, the Board denied entitlement 
to service connection for a low back disability and defective 
hearing.  

3.	In June 1999, prior to promulgation of a decision by the 
Board of the appeal on the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for a low back disability and defective 
hearing, the Board received a written notification from the 
appellant requesting a withdrawal of the appeal.  


CONCLUSION OF LAW

The Board lacks jurisdiction over the issues of whether new 
and material evidence has been submitted to reopen claims of 
entitlement to service connection for a low back disability 
and defective hearing, since these issues have been withdrawn 
by appellant from appellate status.  38 U.S.C.A. §§ 7104, 
7105(a),(b),(d)(3)(5) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.204(b),(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant.  38 C.F.R. § 20.204(c).  Since the 
appellant has withdrawn the appeal prior to the promulgation 
of a final Board decision on said appellate issues, there 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board lacks jurisdiction 
over the appeal and it is dismissed.  38 U.S.C.A. §§ 7104, 
7105(a),(b),(d)(3)(5); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.204(b),(c).  


ORDER

Since the appellant has withdrawn from appellate status the 
claims for entitlement to service connection for a low back 
disability and defective hearing, these claims are dismissed 
by the Board for lack of jurisdiction.  


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


